Citation Nr: 0217468	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  99-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than August 3, 
1998, for the assignment of a total rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to August 1992.

This matter comes to the Board Veterans Appeals (Board) on 
appeal from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, in pertinent part, granted a total 
(100 percent) rating based upon individual unemployability 
due to service-connected disabilities, effective from August 
3, 1998.  In June 2002, the veteran testified at a hearing 
before the undersigned Member of the Board, at the RO.


FINDINGS OF FACT

1. In a February 1997 rating decision, the schedular 
threshold requirements for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), i.e., a combined 70 percent for 
multiple disabilities, were first met, as of October 7, 
1996.

2. The veteran's initial informal claim of entitlement to a 
TDIU was received on March 25, 1997.

3. A rating decision in April 1999 assigned a TDIU effective 
from August 3, 1998, based upon that being the date of 
receipt of the veteran's formal claim for that benefit.

4. Prior to August 3, 1998, service connection was in effect 
for sleep apnea, rated 50 percent disabling; cervical disc 
disease, rated 30 percent disabling; and residuals of left 
shoulder separation, rated 10 percent disabling; as well 
as several noncompensably rated disabilities; the combined 
service-connected evaluation was 70 percent, effective 
from October 7, 1996.

5. The evidence of record indicates that, prior to October 7, 
1996, the veteran attended college for four years and 
subsequently attained a masters degree, and, after 
retiring from the U.S. Air Force in 1992, worked as a 
security supervisor.  He reportedly last worked full time 
in March 1995.

6. There is an approximate balance in the evidence as to 
whether, effective October 7, 1996, but no earlier, the 
veteran was precluded from securing or following a 
substantially gainful occupation, consistent with his 
education and work experience, solely as a result of his 
service-connected disabilities.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the criteria 
for establishing an effective date of October 7, 1996, for 
the assignment of total rating based upon individual 
unemployability due to service-connected disabilities, have 
been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.321, 
3.340, 3.341, 3.400, 4.3, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record reflects that the appellant was 
awarded a total disability evaluation for compensation 
purposes based upon individual unemployability in an April 
1999 rating action, made effective from August 3, 1998.  The 
appellant now seeks to establish entitlement to a TDIU 
effective from March 1, 1995, the date recognized by the 
Social Security Administration (SSA) as the date on which he 
was rendered totally disabled for SSA purposes.

The record reflects that the veteran's claim for service 
connection and disability compensation was initially filed 
in September 1992.  In connection with that claim, the RO 
reviewed the veteran's service medical records and the 
findings of a VA general medical examination performed in 
November 1992.  Based in large measure on the VA examination 
findings, in a December 1993 rating decision, the RO granted 
service connection for a left ring finger fracture, a right 
wrist fracture, a left shoulder disability, cervical disc 
disease, hypertension, a gastric ulcer, hemorrhoids, and a 
right renal cyst excision with scar.  The veteran's combined 
disability evaluation was 10 percent, effective from 
September 1, 1992.

On July 8, 1994, the veteran filed a Statement in Support of 
Claim (on VA Form 21-4138) requesting service connection for 
sleep apnea.  In conjunction with that claim, the RO 
reviewed VA treatment records dated from January to August 
1994 that included the results of a Persian Gulf War 
Protocol examination performed January.  At that time, he 
complained of fatigue and depression, a rash, and skin pain.  
Results of a private sleep study performed in May 1994 
reflected obstructive sleep apnea of moderate degree.  In 
November 1994, the RO denied the veteran's claim for service 
connection for sleep apnea and deferred consideration of his 
claims for service connection for fatigue, rash, joint pain, 
and depression due to exposure to environmental hazards 
during the Persian Gulf War.  

In April 1995, the veteran submitted a notice of 
disagreement (NOD) as to the RO's action.  He also raised 
claims for service connection for memory loss and a rash and 
increased ratings for his left shoulder, cervical disc, and 
hypertensive disabilities.  In connection with his appeal, 
the RO obtained private medical records, including a 
December 1993 record indicating that the veteran was 
hospitalized and diagnosed with chest pain, with a 
myocardial infarction ruled out.  Other private medical 
records, dated from May 1994 to September 1995, are 
referable to complaints of and treatment for skin disorders.

In a July 1996 letter to the veteran, the RO noted his claim 
for benefits based on service in during the Persian Gulf War 
and requested that he provide medical and non-medical 
evidence to support his claim.  He was advised that non-
medical evidence could include records or reports of time 
lost from work or changes in his mental or emotional 
attitude, or statements from persons who knew him during or 
after his active military service.

On July 8, 1996, the RO received the veteran's completed 
supplemental application for benefits in connection with his 
Persian Gulf War service.  He reported that he served in 
Southwest Asia from August 1990 to March 1991.  The veteran 
indicated that, in the two years after the date on which he 
last served in the Persian Gulf, his undiagnosed symptoms 
considerably affected his ability to work and considerably 
affected his ability to function in situations outside of 
his employment.  The veteran indicated that he had fatigue, 
skin problems, headache, muscle and joint pain, 
neuropsychological signs or symptoms (including memory 
loss), sleep disturbances, and loss of concentration and 
motivation.  At that time, the veteran submitted a statement 
from his wife indicating that she observed his irritability, 
memory loss, fatigue, and lack of ambition, concentration 
difficulty, and apathy.

According to a September 1996 VA general medical examination 
report, the veteran was currently self-employed.  He had 
severe sleep apnea and complained of constant left arm, 
hand, and shoulder pain with daily arm and leg muscle aches 
and bilateral hand swelling.  He complained of apathy, 
having no ambition, irritability, and inability to maintain 
concentration, make decisions, and complete activities.  The 
diagnosis was history of obstructive sleep apnea, and the VA 
examiner commented that the veteran's symptoms of fatigue 
and borderline hypertension improved with the use of a C-PAP 
(continuous airway pressure machine).  Other diagnoses 
indicated that there was a cervical spine injury consistent 
with left upper extremity pain, and that the veteran was 
severely affected by this constant pain, fibromyalgia 
affecting the upper and lower extremities, and a history of 
resolved gastric ulcer.

A September 1996 VA psychiatric examination report indicates 
that the veteran denied a history of mental or emotional 
problems or treatment and experienced short memory loss that 
started in 1990 or 1991.  He had retired from active service 
in August 1992 and, since retirement, had worked at various 
jobs and was currently self-employed.  The veteran 
complained of irritability and being short tempered, 
concentration difficulty, indecisiveness, apathy, and memory 
problems.  In 1980, he sustained a fall that knocked him 
unconscious and injured his left shoulder, neck, and head.  
He denied seizures but suffered frequent headaches.  
Objectively, the veteran was casually but appropriately 
dressed, with fair hygiene and grooming.  His attitude was 
pleasant and cooperative, and he demonstrated a normal range 
of affective responses that were intensely related to 
thought content.  There was no evidence of suicidal 
thoughts, homicidal ideas, or hallucinatory experiences, and 
no evidence of delusional thinking.  The veteran expressed 
his thoughts and feelings appropriately and was able to 
perform simple mental calculations.  The VA examiner said 
that, based on the veteran's self report and past history, 
he appeared to have an organic personality disorder.  
Changes in his personality appeared to be related to an 
organic factor rather than any head trauma.

Also in September 1996, the veteran underwent a VA 
neurologic examination and complained of chronic left neck 
and arm pain.  He reported being in good health until a 1980 
accident that caused unconsciousness and a left shoulder and 
right wrist fracture.  He described severe left neck and arm 
pain since then, and it was noted that multiple 
electromyography (EMG) and nerve conduction studies showed 
no evidence of cervical or peripheral neuropathy.  He also 
reported myalgias and joint pain since his tour of duty in 
Saudi Arabia, and it was noted that the veteran was recently 
diagnosed with fibromyalgia.  The veteran's past medical 
history included ulcer disease, chronic neck pain, and 
obstructive sleep apnea.  Upon clinical evaluation, the 
assessment was chronic neck pain.

A September 1996 VA dermatology examination report reflects 
the veteran's complaint of recurrent small pinpoint pruritic 
papules on his lower extremities since 1991 when he was 
stationed in Saudi Arabia.  The diagnoses were asteatotic 
eczema versus mild irritant contact dermatitis of the lower 
extremities, by history only, with no lesions on 
examination, and irritant contact dermatitis versus 
asteatotic eczema versus tinea corporis or other.

In October 1996, the RO received a lengthy VA Form 21-4138, 
dated that month, from the veteran's wife regarding his 
apathy and motivation, concentration, fatigue, headaches, 
indecisiveness, irritability, joint pain, memory loss, 
muscle spasms, lack of ambition, skin disorder, and sleep 
problems.  She noted that, before serving in the Persian 
Gulf, the veteran had slept soundly and restfully, but he 
developed problems after his return that caused increased 
snoring, lack of restful sleep, and napping at the drop of a 
hat.  She indicated that, after his return from Saudi 
Arabia, the veteran was physically and mentally worn and 
lacked motivation.  She reported that he currently had very 
poor short-term memory and a short attention span.  The 
veteran's wife said that since service he was withdrawn and 
extremely depressed and had difficulty recalling, names, 
events, conversations, and tasks.  She said he refused to 
make decisions and had a short temper.

In November 1996, the RO received VA outpatient records, 
dated from April to September 1996, that reflect the 
veteran's musculoskeletal complaints.  Fibromyalgia was 
diagnosed.

In February 1997, the RO granted service connection for 
sleep apnea, evaluated as 30 percent disabling, effective 
from July 8, 1994, and 50 percent disabling, effective from 
October 7, 1996 (the date the law was changed to provide for 
a 50 percent evaluation based solely on the required use of 
a breathing assistance device, continuous airway pressure 
(C-PAP) Machine).  The RO also granted an increased rating 
for left shoulder disability, evaluated as 10 percent 
disabling, effective April 17, 1995, and a 30 percent 
increased rating for cervical disc disease, effective from 
April 17, 1995.  The RO denied service connection for 
fibromyalgia, a skin rash of the lower extremities, chronic 
fatigue syndrome, malaria, apathy, loss of concentration, 
memory loss, indecisiveness, irritability, and depression, 
and an increased rating for hypertension.  The veteran's 
combined disability evaluation was 10 percent, effective 
from September 1, 1992; 40 percent, effective from July 8, 
1994; 60 percent, effective from April 17, 1995; and 70 
percent, effective from October 7, 1996.

In a February 1997 letter, the RO notified the veteran of 
his award, including the combined 70 percent disability 
evaluation effective November 1, 1996.  The RO's letter does 
not appear to have advised the veteran of his eligibility 
for a TDIU or provided him with an application form for a 
TDIU (VA Form 21-8940).

On March 27, 1997, the veteran filed a VA Form 21-4138, 
accepted as a NOD as to the RO's February 1997 denial of 
service connection for fibromyalgia, a skin rash of the 
lower extremities, chronic fatigue syndrome, malaria, 
apathy, loss of concentration, memory loss, indecisiveness, 
irritability and depression, and for increased ratings for 
his service-connected left shoulder disability and 
hypertension.  The veteran specifically stated that "despite 
extensive training, knowledge, and skill, my excessive 
physical and mental disabilities and treatment for those 
disabilities, no longer allow me to be a viable asset to the 
work force and I feel that it is enough to allow me to draw 
Individual Unemployability".  In August 1997, the RO 
provided the veteran with a statement of the case as to his 
claims for service connection and increased ratings. 

On August 3, 1998, the RO received the Veteran's Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940).  He indicated that he attended four years of 
college and earned a masters degree.  The veteran noted that 
in 1991 he retired as a colonel in the U.S. Air Force.  He 
indicated that his disabilities had affected his ability to 
work full time since May 1991 and that he had become too 
disabled to work, and had last worked full time in March 
1995.  The veteran indicated that he had worked from 
February 1995 to March 1995 as a security supervisor at 
Pinkerton Security Services, and had left that job because 
of his disabilities.  He further indicated on the 
application that he had been offered employment that he did 
not accept because he knew that he could not perform the job 
due to his physical condition.  With that application, the 
veteran submitted a computer printout of VA outpatient 
clinic appointments, dated from 1992 to 1998.

At a September 1998 VA general medical examination, the 
veteran indicated that he had been unable to work for over 
one year.  He complained of progressively worsening fatigue.  
He developed generalized pain in 1993-94, when he also was 
diagnosed with obstructive sleep apnea.  The diagnoses were 
fibromyalgia syndrome, chronic fatigue of unknown etiology, 
obesity, systolic hypertension, and obstructive sleep apnea.  
The VA examiner noted that the veteran appeared to be 
extremely disabled by the fibromyalgia.

A September 1998 VA respiratory examination report reflects 
the veteran's successful treatment for obstructive sleep 
apnea with the C-PAP device, with no evidence of restrictive 
pulmonary disease.  Pulmonary function tests were normal.  

A September 1998 VA orthopedic examination report indicates 
status post separation of the left shoulder with slight loss 
of function due to pain, and post right wrist fracture, both 
with normal X-rays.  Degenerative joint disease of the 
cervical spine with loss of function due to pain was noted 
and confirmed by X-rays.

In November 1998, the RO received a copy of the SSA decision 
dated that month that found the veteran totally disabled and 
entitled to benefits as of March 1, 1995.  His disabling 
conditions included Gulf War Syndrome, fibromyalgia, 
depression, and severe sleep apnea.

The veteran underwent VA respiratory examination in February 
1999.  According to the examination report, there was no 
evidence of obstructive, restrictive, or interstitial 
pulmonary disease, and there were pulmonary rales secondary 
to subsiding upper respiratory infection/sinusitis.

In April 1999, the RO granted a 20 percent rating for the 
veteran's left shoulder disability, effective September 10, 
1998.  It also granted entitlement to a TDIU, effective 
August 3, 1998, the date his application claim form was 
received.  

The veteran subsequently perfected an appeal with respect to 
the effective date of the award of his TDIU and additional 
evidence was obtained.  This evidence includes the veteran's 
oral and written statements in which he contended that "VA 
should have addressed the issue of unemployability when they 
were notified of the Social Security decision on my behalf" 
(noted on his June 1999 NOD) and that the TDIU should be 
effective from 1995.  

At his June 2002 Travel Board hearing, the veteran testified 
that the effective date of his award of SSA disability 
benefits was March 1995, and that it was based almost 
entirely on VA records.  He said that he last worked in 
March 1995 as a hospital security guard and that his sleep 
apnea interfered with his work, for which VA assigned a 50 
percent disability rating, which was one of the primary 
bases of the SSA determination.  The veteran maintained that 
there was "enough in the record that they [VA] should have 
inferred" his obvious level of disability and a TDIU claim.  
The veteran's representative that "it" should have been an 
informal claim.  (It appears the representative was 
referring to the SSA disability determination.)  The veteran 
stated that he had not filed any kind of a paper with VA 
about unemployability prior to August 3, 1998.  He did not 
recall whether VA had advised him of eligibility for 
unemployability benefits when he was advised of his combined 
70 percent disability evaluation, but he stated that he was 
confident that he did not get an application and throw it 
away.  The veteran stated that a veteran's service officer 
had helped him to file his TDIU application form. 

II.  Analysis

A.  Preliminary Matters - Veterans Claims Assistance Act

The appellant has requested an earlier effective date for 
the award of his TDIU.  Before addressing this issue, the 
Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2002)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct"); see also Stephens v. 
Principi, 16 Vet. App. 191 (2002) (per curiam) (holding that 
a remand for the Board to consider the matters on appeal in 
light of the VCAA sections codified at sections 5102, 5103 
and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  The VA examinations obtained in 1998 
and 1999 fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We, therefore, believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC issued by the RO clarified 
what evidence would be required to establish an earlier 
effective date.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Further, in 
an October 2002 letter, the Board advised the veteran of the 
Veterans Claims Assistance Act and the new duty-to-assist 
regulations.  A copy of that letter was also sent to the 
veteran's accredited service representative.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  Neither the veteran nor his 
representative responded to the Board's letter.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103 (2002)).  Likewise, 
it appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for 
an equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (now codified at 38 
U.S.C. 5103A(d)).  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and 
that the appellant will not be prejudiced by our proceeding 
to a decision on the basis of the evidence currently of 
record regarding his claim for an earlier effective date for 
the award of a TDIU.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claims pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been 
completed to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it is 
applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc); see Stephens v. Principi, 
supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Despite the history of the appellant's claim for a TDIU 
leading to the instant decision, it is evident that this 
appeal as to the effective date assignable for his TDIU 
rests on two separate, relatively simple determinations.  
See 38 C.F.R. § 3.400(o)(1) and (2) (2002).  First, there 
needs to be a finding as to the date on which the appellant 
initiated his TDIU claim by formal or informal claim and, 
second, there needs to be a finding regarding on what date 
the appellant's entitlement to a TDIU arose, that is, at 
what point in time did his service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation?  See 38 U.S.C.A. §§ 5110, 5111(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 
4.16. 

The veteran seeks an effective date earlier than August 3, 
1998, for the award of a TDIU, and argues that the proper 
date for the award should be in March 1995, when his SSA 
disability determination became effective.

A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the Rating Schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).  The RO received the 
veteran's formal claim for TDIU on August 3, 1998.  
Nevertheless, as with a schedular rating, the Board may look 
to the evidence regarding his service-connected disabilities 
dated during the one-year period prior to his claim, to 
determine whether it was "ascertainable that an increase in 
disability had occurred."  38 C.F.R. § 3.400(o)(2).

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the 
disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective 
and subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a 
particular job is realistically within the capabilities, 
both physical and mental, of the appellant.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall 
not be considered substantially gainful employment, and 
generally shall be deemed to exist when a veteran's earned 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts-found basis, when earned annual 
income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  
See Faust v. West, 13 Vet. App. 342 (2000).

As noted, a claim for TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  

Once, as here, the veteran had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increased or 
reopening will be accepted as a claim.  Norris v. West, 12 
Vet. App. at 417.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), an informal claim for increase will be 
initiated by a report of examination or hospitalization by 
VA, or the uniformed services, for previously established 
service-connected disabilities.  See Servello v. Derwinski, 
3 Vet. App. at 200 (holding that a VA examination report 
constituted an informal claim for a TDIU).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. at 198.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such an informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year after the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the 
informal claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 
Vet. App. at 421, distinguishing between an original claim 
and a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.  An informal claim for TDIU exists where 
a claimant asserts that his service-connected disability has 
worsened, and submits evidence of unemployability.  
Robertson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)

Effective October 7, 1996, during the pendency of his appeal 
for service connection for sleep apnea, VA amended several 
sections of the Schedule of Rating Disabilities (Rating 
Schedule) in order to update the portion of the schedule 
pertaining to the respiratory system, to ensure that current 
medical terminology and unambiguous criteria are used, and a 
rating for sleep apnea syndromes (obstructive, central, 
mixed) Diagnostic Code (DC) 6847, was added.  See 61 Fed. 
Reg 46,728 (Sept. 5, 1996), codified, in pertinent part, at 
38 C.F.R. § 4.97, DC 6847 (2002). Pursuant to DC 6847, a 50 
percent rating is assigned where the disability requires the 
use of a breathing assistance device such as C-PAP machine.  
Id.  A 100 percent rating is warranted where there is 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or where the disability requires a 
tracheostomy.  Id.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. at 308.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the U.S. 
Court of Appeals for Veterans Claims (known as the U.S. 
Court of Veterans Appeals prior to March 1, 1999) stated 
that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the 
new regulation considered for the period after the change 
was made. 

In the present case, the record reflects that, in a July 
1996 application for benefits associated with Persian Gulf 
War service, the veteran said his undiagnosed symptoms 
considerably affected his ability to work.  However, it was 
the RO's February 1997 rating decision, which granted 
service connection for sleep apnea and assigned a 50 percent 
evaluation, with a 10 percent evaluation for left shoulder 
separation and a 30 percent evaluation for cervical disc 
disease, that led to the combined disability evaluation of 
70 percent effective from October 7, 1996.  It does not 
appear that the RO notified the veteran of his potential 
TDIU eligibility in its February 1997 notice letter, and the 
veteran testified before the undersigned that he did not 
recall receiving an application form from the RO at that 
time.  The record further reflects that, on March 25, 1997, 
the RO received the veteran's NOD in which he expressly 
stated that "my excessive and mental disabilities and 
treatment for those disabilities, no longer allow me to be a 
viable asset to the work force and I feel that it is enough 
to allow me to draw Individual Unemployability".  
Nonetheless, there is nothing in the record to indicate that 
the RO forwarded a VA Form 21-8940 to the veteran at that 
time, and he testified that he obtained the form from a 
veterans' service representative some time later, in 1998.  

The RO determined that it had received the veteran's initial 
claim for TDIU on August 3, 1998, on a VA Form 21-8940 
signed by him.  The RO found that this was the first clear 
indication that the veteran felt that he was entitled to 
compensation based on individual unemployability.  In a 
rating decision dated in April 1999, the TDIU was granted, 
effective from August 3, 1998.

Upon review of the evidence of record, the Board concludes 
that March 25, 1997, the date of receipt of the veteran's 
NOD in which he indicated that his excessive physical and 
mental disabilities no longer allowed him to be a viable 
asset to the work force and in which he requested Individual 
Unemployability, is the date of his informal claim for the 
TDIU.  There can be no doubt that in this communication, the 
veteran evidenced a belief in entitlement to that benefit.  
38 C.F.R. §§ 3.1(p); 3.155, 3.157(b); Servello, supra.  
Moreover, there is simply nothing in the record to reflect 
that the RO ever provided the veteran with an application to 
enable him to formally apply for a TDIU.

Having thus determined that there was an informal claim for 
a TDIU of record on March 25, 1997, the question then 
arising for the Board is whether, prior to the receipt of 
his informal claim, the record shows that unemployability 
was factually ascertainable. 

There is little doubt that the veteran believes that he was 
totally disabled since 1995.  However, the issue before the 
Board is whether he was unemployable due solely to his then 
service-connected disabilities.  See Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (entitlement to a TDIU must be 
established solely on the basis of impairment arising from 
service-connected disorders).

Prior to July 8, 1994, service connection was not in effect 
for sleep apnea.  It is clear, however, that this disability 
was substantially disabling.  Prior to October 7, 1996, 
service connection was in effect during this time only for 
sleep apnea and cervical disc disease, shown to be only 
moderately disabling, a left shoulder disability shown to be 
only slightly disabling, and a fracture of the right wrist, 
left ring finger, hemorrhoids, hypertension, and a right 
renal cystic excision with scar, all shown not have been 
even marginally disabling.  The Board is of the opinion that 
the service-connected disabilities, in their totality, 
cannot be said to have rendered the veteran unemployable at 
that time.  There is no showing that the veteran was 
unemployable with respect to any substantially gainful 
occupation, including sedentary employment, prior to October 
7, 1996.  It was only on the that date that the 50 percent 
evaluation was effectuated for sleep apnea, see Rhodan v. 
West, supra, and, thus, it was only from October 7, 1996, 
that his total disability based on service-connected 
disabilities could be said to have been established. 

In awarding the 50 percent disability evaluation, the RO 
accorded the veteran the version of the regulation most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. at 
308.  However, as set forth in Rhodan v. West, supra, a 
liberalizing regulation cannot be applied retroactively 
under Karnas unless the regulation contains language that 
permits it to be so applied, although the veteran does get 
the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  Thus, the 50 percent disability evaluation for sleep 
apnea could not have been made effective any earlier than 
the effective date of the new regulations.  Id.  

The veteran testified at his June 2002 Travel Board hearing 
that his sleep apnea made it essentially impossible for him 
to work.  He indicated that he could get employment but 
could not maintain employment due to his sleep apnea, and 
that he had last worked as a hospital security guard in 
March 1995. 

To the extent that the veteran's history may be relied upon, 
the evidence of record does not show more than exacerbations 
of sleep apnea that might have temporarily impaired the 
veteran's ability to work but not his capacity to obtain or 
retain substantially gainful employment.  Only moderate 
sleep apnea was found on the May 1994 sleep study, although 
in September 1996, a VA examiner reported severe sleep 
apnea.

The Board notes that, as of October 7, 1996, the veteran had 
a combined service-connected rating of 70 percent and that, 
by that point, the combined effects of his service-connected 
disabilities were sufficiently disabling as to render him 
unemployable.  The medical evidence seems compelling on this 
point.  We therefore believe that a reasonable doubt is 
raised, which we resolve in favor of the veteran.  
Accordingly, an effective date for the grant of a TDIU from 
October 7, 1996, is warranted.

In calculating the veteran's combined disability rating in 
the aforementioned rating decision, the RO arrived at a 
combined rating of 70 percent (see 38 C.F.R. § 4.25) 
effective from October 7, 1996.  

The Board will thus accord the veteran the benefit of the 
doubt, and find that the March 25, 1997, statement that he 
submitted constituted an informal claim for a TDIU and that, 
in view of the effective date established for his service-
connected combined evaluation, the veteran was unemployable 
due to his service-connected disabilities as of October 7, 
1996.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.159, 
4.3.

However, an effective date prior to October 7, 1996, for the 
grant of a TDIU is not warranted.  Prior to the receipt of 
the veteran's March 25, 1997, informal claim for a TDIU, as 
noted above, there was no showing that the veteran was 
unemployable due solely to service-connected disabilities. 

In reaching this conclusion, the Board is cognizant that the 
veteran has not appealed the effective date of his grant for 
service connection for sleep apnea, cervical disc disease, 
or residuals of a left shoulder separation.  In this 
instance, the veteran would not be eligible for an effective 
date for a TDIU earlier than October 7, 1996, given that he 
did not become eligible for a total rating until he had been 
awarded service connection, and a commensurate disability 
rating, for sleep apnea.  See 38 C.F.R. § 4.16(a).  
Accordingly, the effective date of his TDIU is reflective, 
and dependent upon, the effective date granted for the 50 
percent rating for sleep apnea.

Thus, because the veteran did not meet the minimum criteria 
of section 4.16(a) until October 7, 1996, the evidence of 
his unemployability did not reasonably raise a claim under 
38 C.F.R. § 3.155(c) and 3.157(b) until that date. 

Hence, the veteran met the requirements for a TDIU under 38 
C.F.R. § 4.16(a) as of October 7, 1996, within five months 
of receipt of his informal claim.


C.  Contentions for an Effective Date in 1995

The Board notes that the veteran would argue that a proper 
effective date for his TDIU is March 1995; however, as 
detailed above, he did not meet the minimum schedular 
requirement for a TDIU at any time in 1994 or 1995.  There 
is also some conflicting evidence about when he no longer 
was able to work.  While, in his supplemental application 
for benefits associated with Persian Gulf War service 
submitted to the RO in July 1996, the veteran reported 
considerable difficulty working, in September 1996 he told 
VA examiners that that he was self-employed, although a 
September 1998 VA examination report indicates that he then 
reported an inability to work for over a year.  

In reaching our decision, the Board has considered the 
veteran's arguments, as presented in written statements and 
oral testimony, dated between 1999 and 2002, in support of 
his claim that an effective date prior to August 3, 1998, is 
warranted for his TDIU.  Specifically, it has been argued 
that (1) VA essentially failed in its duty to assist because 
it should have known how disabled the veteran was from his 
medical records and that (2) the Social Security 
Administration held the veteran to be totally disabled from 
March 1, 1995, and primarily relied upon VA medical records 
to reach its determination.

As to the assertions that the VA had a duty to assist the 
veteran because it should have known from his records how 
disabled he was, these arguments do not provide a basis for 
assignment of an earlier effective date.  The law does 
require claims and appeals to be filed in writing, see e.g., 
38 U.S.C.A. §§ 5101(a), 7105(a); 38 C.F.R. §§ 3,151(a), 
20.300.  Furthermore, there is nothing in the record to 
suggest that the veteran was mentally incompetent.  
Nevertheless, VA regulations specifically provide an 
alternative to a disabled person's filing a claim and/or 
appeal himself, permitting a representative fiduciary, a 
"next friend," or even a Member of Congress to initiate a 
claim or an information claim leading to a formal claim, see 
e.g., 38 C.F.R. §§ 3.155(a), 20.301.  

In essence, the veteran appears to be contending that, 
because he experienced his present level of disability since 
March 1995, he should be compensated at the higher, total 
rate from that date.  The law is clear, however, that 
benefits are not payable unless, and until, a claim has been 
filed.  See 38 U.S.C.A. § 5101.  To some extent, it appears 
that the veteran is raising what amounts to a theory of 
relief couched in equity.  However, the Board is bound by 
the law in such matters, and is without authority to grant 
benefits on an asserted equitable basis.  See38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)) 

The veteran testified at his June 2002 Travel Board hearing 
that he was unable to function or work due to physical and 
emotional disorders related to service, and that he had last 
worked in March 1995 as a hospital security guard.  He said 
he stopped working due to his sleep apnea.  Although the VA 
medical records and examination reports dated in September 
1996 reveal his complaints and diagnosis of severe sleep 
apnea, they do not discuss his inability to work or his 
social or industrial impairment.  In fact, in September 
1996, the veteran told VA examiners that he was self-
employed.  On the VA 21-8940 submitted in August 1998, he 
said he had last worked full time in March 1995, but in 
September 1998 he said he last worked a year earlier.

Finally, in reaching our determination, the Board is 
cognizant of the veteran's testimony that he was found 
totally disabled by SSA in March 1995.  Shortly after 
receipt of his formal claim for TDIU benefits submitted in 
August 1998, the veteran submitted a letter from the SSA, 
dated in November 1998, showing he had been found entitled 
to disability benefits since March 1995.  However, a TDIU is 
predicated upon a finding that the claimant is unemployable 
due solely to service-connected disabilities, see 38 C.F.R. 
§ 4.16(a), while Social Security bases its disability 
determinations upon the severity of all current 
disabilities, irrespective of whether they are related to 
military service.  It was not until October 7, 1996, that it 
was factually ascertainable that the veteran was 
unemployable due to his service-connected disabilities.  
Thus, it was not until that date that his entitlement arose.  
Thus, records considered by SSA in reaching its 
determination that the veteran was disabled as of March 1995 
may not be considered in the veteran's June 1999 claim for 
an earlier effective date for TIDU.   

Accordingly, in this case, inasmuch as the veteran first met 
the criteria for a TDIU under 38 C.F.R. § 4.16(a) as of 
October 7, 1996, the award of a TDIU could be effective no 
earlier than this date, the date on which he was considered 
to have met the schedular requirements necessary for such an 
award.  Accordingly, the Board finds that the veteran's 
entitlement to a TDIU arose on October 7, 1996, and that 
such date, and no earlier, is the proper effective date for 
the grant of his TDIU. 


ORDER

An effective date for the grant of a total rating based upon 
individual unemployability due to service-connected 
disabilities, from October 7, 1996, is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

